FITZPATRICK, C.J.,
dissenting.
I respectfully dissent from the majority opinion and would affirm the commission’s decision finding that there was insufficient evidence to refer the employer’s application to the hearing docket.
An employer’s application for hearing will be deemed not “technically acceptable” and will be rejected unless the employer’s designated supporting documentation is sufficient to support a finding of probable cause to believe the employer’s grounds for relief are meritorious. The commission has defined the standard of “probable cause” as “[a] reasonable ground for belief in the existence of facts warranting the proceeding complained of.”
Gallahan v. Free Lance Star Publ’g Co., 41 Va.App. 694, 703, 589 S.E.2d 12, 13 (2003) (quoting Circuit City Stores, Inc. v. Scotece, 28 Va.App. 383, 386-87, 504 S.E.2d 881, 883 (1998) (internal citations omitted)). See also Giant of Virginia, Inc. v. Pigg, 207 Va. 679, 684, 152 S.E.2d 271, 275 (1967).
“The general rule is that when an attending physician is positive in his diagnosis of a disease, great weight will be given by the courts to his opinion.” Pilot Freight Carriers, Inc. v. Reeves, 1 Va.App. 435, 439, 339 S.E.2d 570, 572 (1986) (citing McPeek v. P.W. & W. Coal Co., Inc., 210 Va. 185, 188, 169 S.E.2d 443, 445 (1969); Baltimore v. Benedict Coal Corp. 182 Va. 446, 453, 29 S.E.2d 234, 237-38 (1944); Bristol Build*732er’s Supply Co. v. McReynolds, 157 Va. 468, 471,162 S.E. 8, 9 (1932)).
In the instant case, the employer’s supporting documentation was a medical report from a one time medical evaluation procured by the employer that directly contradicted the treating physician’s opinion. The claims examiner rejected the application, and the employer appealed that decision to the commission. In upholding the claims examiner’s decision, the commission resolved both the weight and value of the employer’s evidence and found it insufficient to meet the requisite probable cause standard. To reach this conclusion, the commission accorded “greater weight to the attending physician’s opinion than to the views of another physician whose involvement is upon a consultative basis only.” “The determination whether the employer has met its burden is made by the Commission after exercising its role as finder of fact. In this role, the Commission resolves all conflicts in the evidence and determines the weight to be accorded the various evidentiary submissions.” Bass v. City of Richmond Police Dept., 258 Va. 103, 114, 515 S.E.2d 557, 563 (1999).
In performing this role, the commission specifically noted that the claimant’s treating physician, Dr. Cozza, opined that the claimant remained partially disabled, limited to light duty work with numerous restrictions and that his return to work date was unknown. While the independent medical evaluation of Dr. Blazek-O’Neill relied on by the employer disagreed with this contention, I do not believe that it is our role to dictate the weight the commission must accord to this evidence or resolve the evidentiary conflict.
Thus I would affirm the commission’s decision to rejeet employer’s application for hearing and the suspension of claimant’s benefits pending the hearing.